PER CURIAM.
By this petition for a writ of certiorari, petitioner seeks review of the opinion and order of the Career Service Commission which negated the action of the University of Florida in dismissing respondent.
We have heard oral argument in this cause and have carefully examined the record and the briefs submitted by the parties. Upon our consideration thereof, we are of the opinion that the petitioner has failed to demonstrate an abuse of discretion on the part of the Commission in the conduct of the hearing in this cause and we further find that the opinion and order sought to be reviewed herein is supported by competent substantial evidence. Accordingly, the petition for writ of certiora-ri is denied.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.